(McCay, having been of counsel below, did not preside.)This was an injunction from Sumter. The bill of exceptions showed nothing but the action of the Chancellor as to the injunction. When the cause was called here for argument, counsel for plaintiff in error did not furnish the Court or Reporter with any brief abstract of the facts of the case as they existed in the record, as required by the 12th rule of this Court. For that reason the writ of error was dismissed by the Court, ex suo mero motu. See 38th Ga. R., 690.